Title: To George Washington from William Moultrie, 15 February 1793
From: Moultrie, William
To: Washington, George



Sir,
Charleston [S.C.] 15th February 1793.

A spirit of emulation seems to be taking place rapidly among the Militia of this State, by forming themselves into Voluntier companies under respectable officers, & in neat uniforms, several of which are Artillery.

Willing to promote a Spirit in itself so laudable, I beg leave to be indulged in the request of six brass three pounders from the Arsenal of the United States, this State becoming answerable for them, or to return them when required. I am Sir, with the greatest respect your most obedient & very humble Servant

Willm Moultrie

